Citation Nr: 0403463	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-01 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral plantar 
lesions.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from November 1975 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

A Travel Board hearing was scheduled before a Veterans Law 
Judge of the Board in February 2004 pursuant to the veteran's 
request.  The veteran sent correspondence dated January 2004 
indicating that he was unable to attend the hearing.  As the 
veteran will not appear for the Board hearing, and a request 
for a rescheduling has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.  Furthermore, the veteran's 
representative has submitted an informal brief on the issue 
on appeal, which was received by the Board in January 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran is claiming that his currently 
diagnosed bilateral plantar lesions originated while he was 
on active duty in the United States Marine Corps. 

Service medical records reveal that the veteran had no 
complaints of, treatment for or diagnosis of bilateral 
plantar lesions on enlistment examination of July 1975 and on 
separation examination of October 1979.  On both examinations 
the veteran's feet were evaluated as normal.  On a service 
medical record of June 1979, however, the veteran reported 
holes between the fourth and fifth digits of his left foot.  
The impression was tinea pedis. 

Private medical reports from March 2000 to July 2002 show 
that the veteran complained of and was treated for painful 
corns and calluses.  A March 2003 report showed that the 
veteran had deeply seated, hyperkeratotic lesions beneath the 
first and fifth metatarsophalangeal joint of the right and 
beneath the first and between the fourth and fifth 
metatarsophalangeal joint on the left.  The veteran also had 
significantly deeply seated, hyperkeratotic lesion at the tip 
of the fourth digit on the right foot.  Upon debridement of 
the lesions there was no underlying ulceration or infection.  
The assessment was hammertoes and porokeratosis bilaterally.  
The veteran continued to receive follow up treatment for his 
painful lesions.  

In August 2001 the veteran had surgery on the fifth toe of 
both feet and syndactylization of the fourth and fifth digits 
of the left foot.  The postoperative course was complicated 
by a small soft tissue infection, which resolved on oral 
antibiotics and local wound care.  

An April 2002 private medical report showed that the veteran 
was continuing to have discomfort on a regular basis.  The 
assessment was multiple, painful plantar porokeratomas.  The 
veteran continued to receive treatment for the porokeratomas 
and there was no evidence of secondary bacterial infection.  

A letter dated June 2002, from a private doctor of podiatric 
medicine, reported that he saw the veteran in March 2000 with 
complaints of multiple painful plantar lesions.  The veteran 
reported that the symptoms were going on for many years and 
had progressed to the point where he was having intense 
discomfort and the inability to work an entire day without 
severe pain.  He reported that a previous attempt at digital 
surgery on the second and fourth toe of both feet were 
unsuccessful.  The examiner reported that the lesions were 
biomechanical in nature and was most likely complicated by 
long periods of standing and walking.  The examiner reported 
that the veteran's military service probably compounded his 
deformity by aggravating the symptoms and, in fact could have 
contributed to the worsening of the condition.  The examiner 
also reported that the remaining lesions were less likely to 
improve despite surgical procedures.

A letter dated August 2003 from a private doctor of podiatric 
medicine reported that the veteran's lesions were due to 
prolonged ambulation and it was likely that they were 
aggravated by the veteran military service.  

Therefore, to assist in the development of the veteran's 
claim, an appropriate VA examination(s) should be provided to 
ascertain the nature of any bilateral plantar lesions and the 
etiology of the claimed disorder and any relationship with 
the veteran's service.

Finally, prior to the claim leading to this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law. 
38 U.S.C.A. § 5100 et seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  While 
the new law and regulations have been provided to the 
veteran, in order to continue to comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.  As part of this notice, the 
appellant should be offered an 
opportunity to provide information 
concerning any treatment he has had 
for his feet since separation from 
service.  He should be invited to 
provide information concerning names, 
locations, and approximate dates of 
treatment.  The RO should then attempt 
to obtain clinical records from any 
named provider.  To the extent needed, 
appellant should provide assistance in 
obtaining the information as needed.  
If the appellant knows of no 
additional records, he should so note.  
If an attempt is made to obtain 
records and is unsuccessful, that too 
should be noted in the claims file.

2.	Thereafter, and whether or not records 
are obtained, the veteran should be 
afforded appropriate VA examination(s) 
to include dermatological, orthopedic, 
and podiatric findings regarding the 
claim for service connection for 
bilateral plantar lesions.  The claims 
folder should be made available to the 
examiner(s) for review prior to the 
examination(s).  The examination(s) 
must encompass a detailed review of 
the veteran's relevant history and 
current complaints, as well as a 
comprehensive clinical evaluation and 
any diagnostic testing deemed 
necessary by the examiner(s) to 
determine the date of onset and the 
relationship, if any, of bilateral 
plantar lesions to the veteran's 
service.  The examiner(s) should 
indicate whether the veteran currently 
has a diagnosis of bilateral plantar 
lesions and if so, is it at least as 
likely as not that the veteran has 
current bilateral plantar lesions that 
are related to his service or the in-
service 1979 treatment for bilateral 
tinea pedis.  If any manifested 
chronic disability cannot be medically 
linked or attributed to the veteran's 
military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, 
the examiner should clearly and 
specifically so indicate in the 
examination report.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If a copy of the letter cannot 
be obtained, personnel at the VA 
medical center should certify the 
address to which the letter was sent, 
and provide information that it was 
not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


